Citation Nr: 1425036	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-47 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent, prior to May 5, 2010, and in excess of 20 percent, beginning May 5, 2010, for degenerative disc disease of the lumbar spine, L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 percent for mild medial and lateral collateral ligament laxity, left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for mild medial and lateral collateral ligament laxity, right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the left knee with limitation of motion.

5.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the right knee with limitation of motion.

6.  Entitlement to service connection for bilateral hip disability.

7.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a January 2012 rating decision the RO increased the Veteran's evaluation for degenerative disc disease of the lumbar spine, L5-S1, to 20 percent disabling, effective May 5, 2010.  As the increase does not represent the maximum rating available for the condition, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

On a VA Form 9, submitted in May 2012 in response to an April 2012 Supplemental Statement of the Case, the Veteran, via his representative, indicated that he desired a hearing before a Veterans Law Judge of the Board.  The boxes indicating "I want a BVA hearing by live videoconference." and "I want a BVA hearing at a local VA office." were checked.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the Veteran has not yet been afforded the opportunity to offer testimony on the issues on appeal, and because the RO schedules Board video-conference and Travel Board hearings, a remand of these matters to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran and his representative whether a Board video-conference or Travel Board hearing is desired.

2.  Schedule the appropriate hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



